DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the semantic class” (claim 9, line 1; claim 18, line 2) lacks clear antecedent basis given the plurality of “semantic classes” recited in the parent claims.
Claim 17 is directed to a “computer system”, but is dependent from method claim 1. Upon considering the parallels between claims 8-9 & 17-18; Examiner infers that claim 17 is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, & 17-18, insofar as claims 9 & 17-18 are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 20200110839).
Claim 1: A computer implemented method (Wang paragraphs 0017 & 0057, computer implementation) comprising:
accessing a corpus of content items (Wang Abstract and paragraph 0021, documents);
detecting that a threshold of content items included in the corpus of content items include tags containing related terminology (Wang paragraph 0038, determine whether threshold number of documents use newly generated tag);
consolidating the related terminology into a consolidated term (Wang paragraph 0038, determination of related tags including synonym tag);
generating a new semantic class representative of the consolidated term and that defines new terminology to be (Wang paragraph 0038, determination of related tags including super-category);
expanding the set of semantic classes into an expanded set of semantic classes including adding a label corresponding to the new semantic class to the set of semantic classes (Wang paragraph 0033, update tag database);
making the expanded set of semantic classes available to human reviewers of the corpus of content items (Wang paragraph 0028, call tag database, which would include any previous updates to the tag database); and
permitting the human reviewers to classify content items into the new semantic class (Wang paragraph 0031, make tag database, which would include any previous updates to the tag database, available to user).
Claim 2: The method of claim 1 (see above), wherein generating a new semantic class comprises generating a new semantic sub-class that defines a subset of terminology refining an existing sematic class (Wang paragraph 0038, determination of related tags including sub-category).
Claim 3: The method of claim 1 (see above), wherein generating a new semantic class comprises generating a new semantic top level class (Wang paragraph 0038, determination of related tags including super-category).
Claim 4: The method of claim 1 (see above), wherein accessing a corpus of content items comprises accessing one or more of (Note: This is a recitation in the alternative, readable upon any one option): an image, audio, an electronic mail message, an email address, a video, a web page, a forum post, or a social media network interaction (Wang paragraph 0017, document may comprise “media”, a term generally understood in the art to refer to image, audio, and/or video content).
Claim 5: The method of claim 1 (see above), wherein detecting that a threshold of content items included in the corpus of content items include tags containing related terminology comprises detecting that the threshold of content items includes human reviewer placed tags (Wang paragraph 0038, determine whether threshold number of documents use newly generated tag; Wang paragraph 0038, placement of new user tag on documents (including the previously entered documents currently in the corpus of documents)).
Claim 8: The method of claim 1 (see above), further comprising generating another new semantic class defined to classify other terminology included in the semantic class that is not included in the new semantic class (Wang paragraph 0021, processing of a plurality of documents, each of which inherently has its own tagging and classification elements); and
wherein expanding the set of semantic classes into an expanded set of semantic classes comprises including the other new semantic class in the expanded set of semantic classes (Wang paragraph 0021, processing of a plurality of documents; Wang paragraph 0033, update tag database during processing of a document).
Claim 9: The method of claim 8 (see above), further comprising removing the semantic class from the expanded set of semantic classes (Wang paragraph 0038, rejection of tag).
Claim 10: A computer system, the computer system comprising (Wang paragraphs 0017 & 0057, computer implementation):
(Wang paragraph 0017, computer processor);
system memory coupled to the processor and storing instructions (Wang paragraphs 0017 & 0057-0058, computer system memory storing operating system and programs) configured to cause the processor to:
accessing a corpus of content items (Wang Abstract and paragraph 0021, documents);
detecting that a threshold of content items included in the corpus of content items include tags containing related terminology (Wang paragraph 0038, determine whether threshold number of documents use newly generated tag);
consolidating the related terminology into a consolidated term (Wang paragraph 0038, determination of related tags including synonym tag);
generating a new semantic class representative of the consolidated term and that defines new terminology to be included in a set of semantic classes (Wang paragraph 0038, determination of related tags including super-category);
expanding the set of semantic classes into an expanded set of semantic classes including adding a label corresponding to the new semantic class to the set of semantic classes (Wang paragraph 0033, update tag database);
making the expanded set of semantic classes available to human reviewers of the corpus of content items (Wang paragraph 0028, call tag database, which would include any previous updates to the tag database); and
permitting the human reviewers to classify content items into the new semantic class (Wang paragraph 0031, make tag database, which would include any previous updates to the tag database, available to user).
Claim 11: The computer system of claim 10 (see above), wherein instructions configured to generate a new semantic class comprise instructions configured to generate a new semantic sub-class that defines a subset of terminology refining an existing sematic class (Wang paragraph 0038, determination of related tags including sub-category).
Claim 12: The computer system of claim 10 (see above), wherein instructions configured to generate a new semantic class comprise instructions configured to generate a new semantic top level class (Wang paragraph 0038, determination of related tags including super-category).
Claim 13: The computer system of claim 10 (see above), wherein instructions configured to access a corpus of content items comprise instructions configured to access one or more of (Note: This is a recitation in the alternative, readable upon any one option): an image, audio, an electronic mail message, an email address, a video, a web page, a forum post, or a social media network interaction (Wang paragraph 0017, document may comprise “media”, a term generally understood in the art to refer to image, audio, and/or video content).
Claim 14: The computer system of claim 10 (see above), wherein instructions configured to detect that a threshold of content items included in the corpus of content items include tags containing related terminology comprise instructions configured to detect that the threshold of content items includes human reviewer placed tags (Wang paragraph 0038, determine whether threshold number of documents use newly generated tag; Wang paragraph 0038, placement of new user tag on documents (including the previously entered documents currently in the corpus of documents)).
Claim 17: The computer system of claim 1 (see above; note above 35 USC §112 rejection and Examiner inference that this claim is intended to depend from claim 10), further comprising instructions configured to generate another new semantic class defined to classify other terminology included in the semantic class that is not included in the new semantic class (Wang paragraph 0021, processing of a plurality of documents, each of which inherently has its own tagging and classification elements); and
wherein instructions configured to expand the set of semantic classes into an expanded set of semantic classes comprise instructions configured to include the other new semantic class in the expanded set of semantic classes (Wang paragraph 0021, processing of a plurality of documents; Wang paragraph 0033, update tag database during processing of a document).
Claim 18: The computer system of claim 17 (see above), further comprising instructions configured to remove the semantic class from the expanded set of semantic classes (Wang paragraph 0038, rejection of tag).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 & 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Gnanasambandam (US 20110283230).
Re claim 6, Wang discloses the method of claim 1 (see above).
Re claim 6, Wang does not expressly disclose the recited use of the semantic classification features by social media network moderators.
Gnanasambandam discloses:
Claim 6: The method of claim 1 (see above), wherein making the expanded set of semantic classes available to the human reviewers of the corpus of content items comprises making the expanded set of semantic classes available to social media network moderators (Gnanasambandam paragraph 0083, application of tagging arrangement to types of communication including generic documents (as in Wang) and social networking platform communications); and
wherein permitting the human reviewers to classify content items into the new semantic class comprises permitting the social media network moderators to classify social media interactions into the new semantic class (Gnanasambandam paragraph 0083, application of tagging arrangement to social networking platform communications, which are administered by the moderators of the social networking platform).
Wang and Gnanasambandam are combinable because they are from the field of document tagging.

The suggestion/motivation for doing so would have been to enable the filing and retrieval of social media communication records in a manner similar to that used for other types of document.
Therefore, it would have been obvious to combine Wang with Gnanasambandam to obtain the invention as specified in claim 6.
Applying these teachings to claims 7 & 15-16 as they are applied to claim 6 above:
Claim 7: The method of claim 1 (see above), wherein accessing a corpus of content items comprises accessing a corpus of social media network interactions classified into a semantic class (Wang Abstract and paragraph 0021, documents; Gnanasambandam paragraph 0083, application of tagging arrangement to types of communication including generic documents (as in Wang) and social networking platform communications); and
wherein generating a new semantic class including a combination of the existing semantic class and the consolidated term comprises generating a new semantic class that more granularly defines semantic class (Wang paragraph 0038, determination of related tags including super-category (by definition a larger, and thus more granular, categorization)).
Claim 15: The computer system of claim 10 (see above), wherein instructions configured to make the expanded set of semantic classes available to the human reviewers of the corpus of content items comprise instructions configured to make the expanded set of semantic classes available to social media network moderators (Gnanasambandam paragraph 0083, application of tagging arrangement to types of communication including generic documents (as in Wang) and social networking platform communications); and
wherein instructions configured to permit the human reviewers to classify content items into the new semantic class comprise instructions configured to permit the social media network moderators to classify social media interactions into the new semantic class (Gnanasambandam paragraph 0083, application of tagging arrangement to social networking platform communications, which are administered by the moderators of the social networking platform).
Claim 16: The computer system of claim 10 (see above), wherein instructions configured to access a corpus of content items comprise instructions configured to access a corpus of social media network interactions classified into a semantic class (Wang Abstract and paragraph 0021, documents; Gnanasambandam paragraph 0083, application of tagging arrangement to types of communication including generic documents (as in Wang) and social networking platform communications); and
wherein instructions configured to generate a new semantic class including a combination of the existing semantic class and the consolidated term comprise instructions configured to generate a new semantic class that more granularly defines semantic class (Wang paragraph 0038, determination of related tags including super-category (by definition a larger, and thus more granular, categorization)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma, Potter, Duan, Cai, Hu, Hemani, Wang (US 2019016429), Shen, and Mustafi disclose examples of document tagging and semantic categorization.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663